Exhibit 99.1 Gregory J. Larson Chief Financial Officer Gee Lingberg Vice President NEWS RELEASE HOST HOTELS& RESORTS, INC. REPORTS RESULTS FOR THE SECOND QUARTER 2016 BETHESDA, MD; July 29, 2016 – Host Hotels& Resorts, Inc. (NYSE: HST) (“Host Hotels” or the “Company”), the nation’s largest lodging real estate investment trust (“REIT”), today announced results of operations for the second quarter of 2016. “Consistent with our disciplined approach to capital allocation and active portfolio management, we completed the sale of five non-core properties for a total of $345 million and repurchased 5.2 million shares at an average price of $15.39,” said W. Edward Walter, President and Chief Executive Officer. “Importantly, we invested a portion of the proceeds to acquire the ground lease under the Key Bridge Marriott, which is located along the Potomac River with dynamic views of the Washington, D.C. cityscape. Notwithstanding variances in top-line performance across markets, we achieved strong margin growth, driven by improvements in productivity and efficiency across the portfolio and by food and beverage operations, resulting in strong EBITDA and FFO growth.” Operating Results (in millions, except per share and hotel statistics) Quarter ended June 30, Percent Year-to-date ended June 30, Percent Change Change Total revenues $ 1,459 $ 1,439 1.4% $ 2,798 $ 2,741 2.1% Comparable hotel revenues (1) 2.7% 2.9% Net income 64.0% 70.9% Adjusted EBITDA (1) 3.3% 5.2% Change in comparable hotel RevPAR: Domestic properties 2.0% 2.6% International properties - Constant US$ 2.3% 5.8% Total - Constant US$ 2.0% 2.7% Diluted earnings per share 67.9% 73.2% NAREIT FFO per diluted share (1) 14.0% 15.4% Adjusted FFO per diluted share (1) 6.5% 11.1% NAREIT Funds From Operations (“FFO”) per diluted share, Adjusted FFO per diluted share, Adjusted EBITDA and comparable hotel results are non-GAAP (U.S. generally accepted accounting principles) financial measures within the meaning of the rules of the Securities and Exchange Commission (“SEC”). See the Notes to Financial Information on why the Company believes these supplemental measures are useful, reconciliations to the most directly comparable GAAP measure, and the limitations on the use of these supplemental measures. GAAP Operating Performance · The Company’s net income increased $137 million for the quarter and $222 million year-to-date, primarily as a result of gains on the sale of non-core assets and operating profit growth. The improvement in RevPAR and food and beverage (“F&B”) revenues helped drive GAAP operating profit margin growth of 100 basis points and 90 basis points for the quarter and year-to-date, respectively. Gains on dispositions increased $119 million and $174 million for the quarter and year-to-date, respectively, as a result of the $466 million of dispositions completed thus far in 2016. The impact of this activity was an increase in diluted earnings per share of 68% and 73% for the quarter and year-to-date, respectively.
